Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 1 of 20 PagelD #: 1380

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

UNIVERSITY OF MASSACHUSETTS and

CARMEL LABORATORIES, LLC,
Plaintiffs,

y Case No. 17-cv-868-CFC-SRF

L’OREAL USA, INC.,

Defendant.

fr JRROPRQSELY SCHEDULING ORDER

wise day of July, 2019, the Court having conducted an initial Rule 16(b)

 

 

scheduling conference pursuant to Local Rule 16.1(b), and the parties having determined after
discussion that the matter cannot be resolved at this juncture by settlement, voluntary
mediation, or binding arbitration:
IT IS ORDERED that:
1. Relevant Deadlines and Dates. All relevant deadlines and dates established by this

Order are set forth in the chart attached as Exhibit A.

2. Rule 26(a)(1) Initial Disclosures. The parties shal! make their initial
disclosures required by Federal Rule of Civil Procedure 26(a)(1) on or before August 19,

2019.

3, Disclosure of Asserted Claims and Infringement Contentions. On or

before October |, 2019, Plaintiffs shall serve a “Disclosure of Asserted Claims and
Infringement Contentions” which shall contain the following information:

(a) Each claim of each asserted patent that is allegedly infringed by each
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 2 of 20 PagelD #: 1381

opposing party, including for each claim the applicable statutory subsections of 35

U.S.C. §271 asserted;

(b) Separately for each asserted claim, each accused apparatus, product,
device, process, method, act, or other instrumentality (“Accused Instrumentality”) of
each opposing party of which the party is aware. This identification shall be as specific
as possible. Each product, device, and apparatus shall be identified by name or model
number, if known. Each method or process shall be identified by name, if known, or by
any product, device, or apparatus which, when used, allegedly results in the practice of
the claimed method or process;

(c) A chart identifying specifically where and how each limitation of each
asserted claim is found within each Accused Instrumentality, including for each
limitation that such party contends is governed by 35 U.S.C. § 112(f), the identity of
the structure(s), act(s), or material(s) in the Accused Instrumentality that performs the
claimed function;

(d) For each claim alleged to have been indirectly infringed, an
identification of any direct infringement and a description of the acts of the alleged
indirect infringer that contribute to or are inducing that direct infringement. Insofar as
alleged direct infringement is based on joint acts of multiple parties, the role of each

such party in the direct infringement must be described;

(e) Whether each limitation of each asserted claim is alleged to be
present literally or under the doctrine of equivalents in the Accused Instrumentality;
(f) For any patent that claims priority to an earlier application, the

priority date to which each asserted claim is alleged to be entitled;
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 3 of 20 PagelD #: 1382

(g) If a party claiming patent infringement wishes to preserve the right to
rely, for any purpose, on the assertion that its own or its licensee’s apparatus, product,
device, process, method, act, or other instrumentality practices the claimed invention,
the party shall identify, separately for each asserted claim, each such apparatus, product,
device, process, method, act, or other instrumentality that incorporates or reflects that
particular claim;

(h) The timing of the point of first infringement, the start of claimed
damages, and the end of claimed damages; and

(i) If a party claiming patent infringement alleges willful infringement,

the basis for such allegation.

4. Document Production Accompanying Disclosure of Asserted Claims and

Infringement Contentions. With the “Disclosure of Asserted Claims and Infringement
Contentions,” the party claiming patent infringement shall produce to each opposing party or

make available for inspection and copying:

(a) Documents (e.g., contracts, purchase orders, invoices, advertisements,
marketing materials, offer letters, beta site testing agreements, and third party or joint
development agreements) sufficient to evidence each discussion with, disclosure to, or
other manner of providing to a third party, or sale of or offer to sell, or any public use

of, the claimed invention prior to the date of application for the asserted patent(s);

(b) All documents evidencing the conception, reduction to practice,
design, and development of each claimed invention, which were created on or before
the date of application for the asserted patent(s) or the priority date identified pursuant

to paragraph 3(f) of this Order, whichever is earlier;
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 4 of 20 PagelD #: 1383

(c) A copy of the file history for each asserted patent;

(d) All documents evidencing ownership of the patent rights by the
party asserting patent infringement;

(e) If a party identifies instrumentalities pursuant to paragraph 3(g) of
this Order, documents sufficient to show the operation of any aspects or elements of
such instrumentalities the patent claimant relies upon as embodying any asserted
claims;

(f) All agreements, including licenses, transferring an interest in any
asserted patent;

(g) All agreements that the party asserting infringement contends
are comparable to a license that would result from a hypothetical reasonable
royalty negotiation;

(h) All agreements that otherwise may be used to support the party
asserting infringement’s damages case;

(i) If a party identifies instrumentalities pursuant to paragraph 3(g) of this
Order, documents sufficient to show marking of such embodying accused
instrumentalities; and if the party wants to preserve the right to recover lost profits
based on such products, the sales, revenues, costs, and profits of such embodying

accused instrumentalities; and

(j) All documents comprising or reflecting a F/RAND commitment
or agreement with respect to the asserted patent(s).
The producing party shall separately identify by production number the documents that

correspond to each category set forth in this paragraph. A party’s production of a document as
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 5 of 20 PagelD #: 1384

required by this paragraph shall not constitute an admission that such document evidences or

is prior art under 35 U.S.C. § 102.

5. Invalidity Contentions. On or before November 22, 2019, Defendant shall serve

its “Invalidity Contentions” which shall contain the following information:

(a) The identity of each item of prior art that the party alleges anticipates
each asserted claim or renders the claim obvious. Each prior art patent shall be identified
by its number, country of origin, and date of issue. Each prior art publication shall be
identified by its title, date of publication, and, where feasible, author and publisher. Each
alleged sale or public use shall be identified by specifying the item offered for sale or
publicly used or known, the date the offer or use took place or the information became
known, and the identity of the person or entity which made the use or which made and
received the offer, or the person or entity which made the information known or to
whom it was made known. For pre-AIA claims, prior art under 35 U.S.C. § 102(f) shall
be identified by providing the name of the person(s) from whom and the circumstances
under which the invention or any part of it was derived. For pre-AIA claims, prior art
under 35 U.S.C. § 102(g) shall be identified by providing the identities of the person(s)
or entities involved in and the circumstances surrounding the making of the invention
before the patent applicant(s);

(b) Whether each item of prior art anticipates each asserted claim or
renders it obvious. If obviousness is alleged, an explanation of why the prior art renders
the asserted claim obvious, including an identification of any combinations of prior art
showing obviousness;

(c} A chart identifying specifically where and how in each alleged item of
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 6 of 20 PagelD #: 1385

prior art each limitation of each asserted claim is found, including for each limitation
that such party contends is governed by 35 U.S.C. § 112(f), the identity of the
structure(s), act(s), or material(s) in each item of prior art that performs the claimed
function; and

(d) Any grounds of invalidity based on 35 U.S.C. § 101, indefiniteness
under 35 U.S.C. § 112(b), or lack of enablement or insufficient written description

under 35 U.S.C. § 112(a)} of any of the asserted claims.

6. Document Production Accompanying Invalidity Contentions. With the
“Invalidity Contentions,” the party opposing a claim of patent infringement shall produce or
make available for inspection and copying:

(a) Source code, specifications, schematics, flow charts, artwork, formulas,
or other documentation sufficient to show the operation of any aspects or elements of an
Accused Instrumentality identified by the patent claimant in its chart produced pursuant
to paragraph 3(c) of this Order;

(b) A copy or sample of the prior art identified pursuant to paragraph 5(a)
that does not appear in the file history of the patent(s) at issue. To the extent any such
item is not in English, an English translation of the portion(s) relied upon shall be

produced;

(c) All agreements that the party opposing infringement contends
are comparable to a license that would result from a hypothetical reasonable
royalty negotiation;
(d) Documents sufficient to show the sales, revenue, cost, and profits

for Accused Instrumentalities identified pursuant to paragraph 3(b) of this Order
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 7 of 20 PagelD #: 1386

for any period of alleged infringement; and
(e) All agreements that may be used to support the damages case of the
party that is denying infringement.
The producing party shall separately identify by production number the documents

that correspond to each category set forth in this paragraph.

7. Amendment to Contentions. Amendment of the Infringement Contentions or the
Invalidity Contentions may be made only by order of the Court upon a timely showing of good
cause. Non-exhaustive examples of circumstances that may, absent undue prejudice to the non-
moving party, support a finding of good cause include (a) recent discovery of material prior art
despite earlier diligent search and (b) recent discovery of nonpublic information about the
Accused Instrumentality which was not discovered, despite diligent efforts, before the service
of the Infringement Contentions. The duty to supplement discovery responses does not excuse

the need to obtain leave of the Court to amend contentions.

8. Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before August 23, 2019.
9. Discovery.
(a) Discovery Cut Off. All fact discovery in this case shall be initiated so
that it will be completed on or before May 22, 2020.
(b) Document Production. Document production shall be completed on or
before February 7, 2020.
(c) Requests for Admission. 50 requests for admission are permitted for each

side.

(d) Interrogatories, 25 interrogatories, including contention interrogatories,
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 8 of 20 PagelD #: 1387

are permitted for each side.

(e) Depositions.

i. Limitation on Hours for Deposition Discovery. Each

side is limited to a total of 70 hours of taking testimony by deposition

upon oral examination for fact witnesses. Each side is limited to 7 hours
of taking testimony by deposition upon oral examination for each expert
witness. Any translation time required will not count toward the 70-hour

time limitation.

ii. Location of Depositions. The parties will work together in
good faith to agree on locations for depositions that are mutually convenient.

Depositions need not be held within the District.

10. Pinpoint Citations. Pinpoint citations are required in all briefing, letters, and
concise statements of facts. The Court will ignore any assertions of controverted facts and
controverted legal principles not supported by a pinpoint citation to, as applicable: the record,
an attachment or exhibit, and/or case law or appropriate legal authority. See United States v.

Dunkel, 927 F.2d 955, 956 (“Judges are not like pigs, hunting for truffles buried in briefs.”).

Il. Application to Court for Protective Order. Should counsel find it will be
necessary to apply to the Court for a protective order specifying terms and conditions for the
disclosure of confidential information, counsel should confer and attempt to reach an
agreement on a proposed form of order and submit it to the Court within ten days from the
date of this Order.

Any proposed protective order must include the following paragraph:

Other Proceedings. By entering this Order and limiting the
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 9 of 20 PagelD #: 1388

disclosure of information in this case, the Court does not
intend to preclude another court from finding that
information may be relevant and subject to disclosure in
another case. Any person or party subject to this Order
who becomes subject to a motion to disclose another
party’s information designated as confidential pursuant to
this Order shall promptly notify that party of the motion
so that the party may have an opportunity to appear and be
heard on whether that information should be disclosed.

12. Disputes Relating to Discovery Matters and Protective Orders. Should

counsel find they are unable to resolve a dispute relating to a discovery matter or protective
order, the parties shall contact the Court’s Case Manager to schedule an in-person

conference/argument.

(a) Unless otherwise ordered, by no later than 72 hours prior to the
conference/argument, the party seeking relief shall file with the Court a letter,
not to exceed three pages, outlining the issues in dispute and the party’s
position on those issues. The party shall submit as attachments to its letter (1)
an averment of counsel that the parties made a reasonable effort to resolve the
dispute and that such effort included oral communication that involved
Delaware counsel for the parties, and (2) a draft order for the Court’s signature
that identifies with specificity the relief sought by the party. The party shall file
concurrently with its letter a motion that in no more than one paragraph sets
forth the relief sought.

(b) By no later than 48 hours prior to the conference/argument, any party
opposing the application for relief may file a letter, not to exceed three pages,
outlining that party’s reasons for its opposition.

(c) Two hard copies of the parties’ letters and attachments must be
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 10 of 20 PagelD #: 1389

provided to the Court within one hour of e-filing the document(s). The hard copies
shall comply with paragraphs 10 and 14 of this Order.

(d) If a motion concerning a discovery matter or protective order is
filed without leave of the Court that does not comport with the procedures set forth
in this paragraph, the motion will be denied without prejudice to the moving party’s
right to bring the dispute to the Court through the procedures set forth in this

paragraph.

13. Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to
the Clerk an original and two copies of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

14, Hard Copies. The parties shall provide to the Court two hard copies of all
letters filed pursuant to paragraph 12 of this Order, all briefs, and any other document filed in
support of any such letters and briefs (i.e., the concise statement of facts filed pursuant to
paragraph 19 of this Order, appendices, exhibits, declarations, affidavits, etc.). This provision
also applies to papers filed under seal. Exhibits and attachments shall be separated by tabs.
Each exhibit and attachment shall have page numbers of some sort such that a particular page
of an exhibit or attachment can be identified by a page number. The parties shall take all
practical measures to avoid filing multiple copies of the same exhibit or attachment. The
parties should highlight the text of exhibits and attachments they wish the Court to read. The
parties are encouraged to include in an exhibit or attachment only the pages of the document
in question that (1) identify the document (e.g., the first page of a deposition transcript or the

cover page of a request for discovery) and (2) are relevant to the issue(s) before the Court.

15, Claim Construction Issue Identification. On or before December 13, 2020, the

10
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 11 of 20 PagelD #: 1390

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need
construction and their proposed claim construction of those term(s)/phrase(s). This document
will not be filed with the Court. Subsequent to exchanging that list, the parties will meet and
confer to prepare a Joint Claim Construction Chart to be filed no later than December 20,
2020. The Joint Claim Construction Chart, in Word format, shall be e-mailed simultaneously
with filing to cfe_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart
shall be 14-point and in Times New Roman or a similar typeface. The parties’ Joint Claim
Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue
and should include each party’s proposed construction of the disputed claim language with
citation(s) only to the intrinsic evidence in support of their respective proposed constructions.
A separate text- searchable PDF of each of the patent(s) in issue shall be submitted with this
Joint Claim Construction Chart. In this joint submission, the parties shall not provide
argument, Each party shall file concurrently with the Joint Claim Construction Chart a
“Motion for Claim Construction” that requests the Court to adopt the claim construction
position(s) of that party set forth in the Joint Claim Construction Chart. The motion shall not
contain any argument and shall simply state that the party “requests that the Court adopt the

claim construction position[s] of [the party] set forth in the Joint Claim Construction Chart
(D.1. [ ]).”

16. Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening
brief, not to exceed 5,500 words, on January 10, 2020. The Defendant shall serve, but not file,
its answering brief, not to exceed 8,250 words, on January 31, 2020. The Plaintiff shal! serve,
but not file, its reply brief, not to exceed 5,500 words, on February 14, 2020. The Defendant

shall serve, but not file, its sur-reply brief, not to exceed 2,750 words, on February 28, 2020.

11
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 12 of 20 PagelD #: 1391

The text for each brief shall be 14-point and in Times New Roman or a similar typeface. Each
brief must include a certification by counsel that the brief complies with the type and number
limitations set forth above. The person who prepares the certification may rely on the word
count of the word-processing system used to prepare the brief.
No later than March 6, 2020, the parties shall file a Joint Claim Construction Brief.
The parties shall copy and paste their untitled briefs into one brief, with their positions on

each claim term in sequential order, in substantially the form below.

JOINT CLAIM CONSTRUCTION BRIEF
L. Agreed-upon Constructions
II. Disputed Constructions
A, [TERM 1]
Plaintiff's Opening Position
Defendant’s Answering Position

Plaintiff's Reply Position
Defendant’s Sur-Reply Position

Bebo

B. [TERM 2]

Plaintiff's Opening Position
Defendant’s Answering Position
Plaintiff's Reply Position
Defendant’s Sur-Reply Position

Bey

Etc. The parties need not include any general summaries of the law relating to claim
construction. If there are any materials that would be submitted in an appendix, the parties
shall submit them in a Joint Appendix. Citations to intrinsic evidence shall be set forth in the
Joint Claim Construction Brief. Citations to expert declarations and other extrinsic evidence

may be made in the Joint Claim Construction Brief as the parties deem necessary, but the

12
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 13 of 20 PagelD #: 1392

Court will review such extrinsic evidence only if the Court is unable to construe the disputed
claim terms based on the intrinsic evidence. See Vitronics Corp. v. Conceptronic, Inc., 90
F.3d 1576, 1584 (Fed. Cir. 1996). Declarations shall not contain legal argument or be used to
circumvent the briefing word limitations imposed by this paragraph. The Joint Claim

Construction Brief and Joint Appendix shall comply with paragraphs 10 and 14 of this Order,

17, Hearing on Claim Construction. Beginning at 9:00 a.m. on April 6, 2020, the
Court will hear argument on claim construction. Absent prior approval of the Court (which, if it
is sought, must be done by joint letter submission no later than the date on which answering
claim construction briefs are due to be served), the parties shall not present testimony at the
argument, and the argument shall not exceed a total of three hours.

18. Disclosure of Expert Testimony.

(a) Expert Reports. For the party with the initial burden of proof on the
subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due
on or before June 5, 2020. The supplemental disclosure to contradict or rebut
evidence on the same matter identified by another party is due on or before June 30,
2020. Reply expert reports from the party with the initial burden of proof are due on
or before July 17, 2020, No other expert reports will be permitted without either the
consent of all parties or leave of the Court. No more than four expert reports per side
will be permitted, but the parties agree to work together in good faith to revisit this
limit if necessary. Along with the submissions of the expert reports, the parties shall
provide the dates and times of their experts’ availability for deposition. Depositions

of experts shall be completed on or before August 7, 2020.

(b) Objections to Expert Testimony. To the extent any objection to expert

13
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 14 of 20 PagelD #: 1393

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow
Pharmaceuticals, Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of
Evidence 702, it shall be made by motion no later than the deadline for dispositive
motions set forth herein, unless otherwise ordered by the Court.

19. Case Dispositive Motions.

(a) No early motions without leave. All case dispositive motions, an
opening brief, and affidavits, if any, in support of the motion shall be served and filed
on or before September 4, 2020. All oppositions shall be served and filed on or before
October 2, 2020. All replies shall be served and filed on or before October 16, 2020.
No case dispositive motion under Rule 56 may be filed more than ten days before the
above date without leave of the Court.

(b) Motions to be Filed Separately. A party shall not combine multiple

motions seeking separate and distinct relief into a single motion.

(c) Word limits combined with Daubert motion word limits. Each party is
permitted to file as many case dispositive motions as desired; provided, however, that
each SIDE will be limited to a combined total of 10,000 words for all opening briefs, a
combined total of 10,000 words for all answering briefs, and a combined total of 5,000
words for all reply briefs regardless of the number of case dispositive motions that are
filed. In the event that a party files, in addition to a case dispositive motion, a Daubert
motion to exclude or preclude all or any portion of an expert’s testimony, the total
amount of words permitted for all case dispositive and Daubert motions shall be
increased for each SIDE to 12,500 words for all opening briefs, 12,500 words for all

answering briefs, and 6,250 words for all reply briefs. The text for each brief shall be

14
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 15 of 20 PagelD #: 1394

14- point and in Times New Roman or a similar typeface. Each brief must include a
certification by counsel that the brief complies with the type and number limitations set
forth above. The person who prepares the certification may rely on the word count of

the word-processing system used to prepare the brief.

(d) Concise Statement of Facts Requirement. Any motion for summary

judgment shall be accompanied by a separate concise statement detailing each material
fact as to which the moving party contends that there are no genuine issues to be tried
that are essential for the Court’s determination of the summary judgment motion (not
the entire case).! Any party who opposes the motion shall file and serve with its
opposing papers a separate document containing a single concise statement that admits
or disputes the facts set forth in the moving party’s concise statement, as well as sets
forth all material facts as to which it is contended there exists a genuine issue necessary
to be litigated.

(e) Focus of the Concise Statement. When preparing the separate concise
statement, a party shall reference only the material facts that are absolutely necessary
for the Court to determine the limited issues presented in the motion for summary
judgment (and no others), and each reference shall contain a citation to a particular
affidavit, deposition, or other document that supports the party’s interpretation of the
material fact. Documents referenced in the concise statement may, but need not, be

filed in their entirety if a party concludes that the full context would be helpful to the

 

| A party does not satisfy the requirements of this paragraph by stating that an accused
instrumentality infringes an asserted claim or asserted claim limitation. The party must detail
each material fact in its concise statement of facts. The concise statements of facts play an
important gatekeeping role in the Court’s consideration of summary judgment motions.

15
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 16 of 20 PagelD #: 1395

Court (e.g., a deposition miniscript with an index stating what pages may contain key
words may often be useful). The concise statement shall particularly identify the page
and portion of the page of the document referenced. The document referred to shall
have relevant portions highlighted or otherwise emphasized. The parties may extract
and highlight the relevant portions of each referenced document, but they shall ensure
that enough of a document is attached to put the matter in context. If a party determines
that an entire deposition transcript should be submitted, the party should consider
whether a miniscript would be preferable to a full-size transcript. If an entire miniscript
is submitted, the index of terms appearing in the transcript must be included, if it exists.
When multiple pages from a single document are submitted, the pages shall be grouped
in a single exhibit. Concise statements of fact shall comply with paragraphs 10 and 14

of this Order.

(f) Word Limits for Concise Statement. The concise statement in support
of or in opposition to a motion for summary judgment shall be no longer than 1,750
words. The text for each statement shall be 14-point and in Times New Roman or a
similar typeface. Each statement must include a certification by counsel that the
statement complies with the type and number limitations set forth above. The person
who prepares the certification may rely on the word count of the word-processing

system used to prepare the statement.

(g) Affidavits and declarations. Affidavits or declarations setting forth
facts and/or authenticating exhibits, as well as exhibits themselves, shall be attached

only to the concise statement (i.e., not briefs).

(h) Scope of Judicial Review. When resolving motions for summary

16
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 17 of 20 PagelD #: 1396

judgment, the Court shall have no independent duty to search and consider any part of

the record not otherwise referenced in the separate concise statements of the parties.

Further, the Court shall have no independent duty to review exhibits in their entirety, but

rather will review only those portions of the exhibits specifically identified in the

concise statements. Material facts set forth in the moving party’s concise statement will

be deemed admitted unless controverted by a separate concise statement of the opposing

party.

20. Applications by Motion. Except as otherwise specified herein, any application
to the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7.1.1.

21. Pretrial Conference. On January 28, 2021, the Court will hold a Rule 16(e) final
pretrial conference in court with counsel beginning at 4 p.m. The parties shall file a joint
proposed final pretrial order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the
third business day before the date of the final pretrial conference. Unless otherwise ordered by
the Court, the parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the
preparation of the proposed joint final pretrial order. The joint pretrial order shall comply with

paragraphs 10 and 14 of this Order.

22. Motions in Limine. Motions in limine shall not be separately filed. All in
limine requests and responses thereto shall be set forth in the proposed pretrial order. Each
party shall be limited to three in limine requests, unless otherwise permitted by the Court. Each
in limine request and any response shall contain the authorities relied upon; each in limine
request may be supported by a maximum of three pages of argument and may be opposed by a

maximum of three pages of argument, and the party making the in limine request may add a

17
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 18 of 20 PagelD #: 1397

maximum of one additional page in reply in support of its request. If more than one party is
supporting or opposing an in limine request, such support or opposition shall be combined in a
single three- page submission (and, if the moving party, a single one-page reply). No separate
briefing shall be submitted on in limine requests, unless otherwise permitted by the Court.

Motions in limine shall comply with paragraphs 10 and 14 of this Order.

23. Compendium of Cases. A party may submit with any briefing two courtesy
copies of a compendium of the selected authorities on which the party would like the Court to
focus. The parties should not include in the compendium authorities for general principles or
uncontested points of law (e.g., the standards for summary judgment or claim construction).
An authority that is cited only once by a party generally should not be included in the
compendium. An authority already provided to the Court by another party should not be
included in the compendium. Compendiums of cases shall not be filed electronically with the
Court, but a notice of service of a compendium of cases shall be filed electronically with the

Court. Compendiums shall comply with paragraph 14 of this Order.

24, Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to

be tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i)
proposed voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv)
special verdict forms no later than 5:00 p.m. on the third business day before the date of the
final pretrial conference. The parties shall submit simultaneously with filing each of the

foregoing four documents in Word format to cfc_civil@ded.uscourts.gov.

25, Trial. This matter is scheduled for a 5-dayjury trial beginning at 9:00 a.m. on
February 8, 2021, with the subsequent trial days beginning at 9:00 a.m. Until the case is

submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

18
Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 19 of 20 PagelD #: 1398

will be timed, as counsel will be allocated a total number of hours in which to present their
respective cases.
26. ADR Process. This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

 

19
Exhibit A

Case 1:17-cv-00868-CFC-SRF Document 46 Filed 07/30/19 Page 20 of 20 PagelD #: 1399

University of Massachusetts and Carmel Laboratories, LLC vy. L’Oréal USA, Inc.

 

DEADLINE

DATE

 

Initial Disclosures Due

‘| August 19, 2019

 

Proposed Protective Order and ESI] Order Filed

August 19, 2019

 

Joinder of Other Parties and Amendment of Pleadings

August 23, 2019

 

Disclosure of Asserted Claims and Infringement Contentions

October 1, 2019

 

Disclosure of Invalidity Contentions

November 22, 2019

 

Deadline to Exchange Terms for Construction

December 13, 2020

 

Deadline to File Joint Claim Construction Chart

December 20, 2020

 

Service of Plaintiffs’ Opening Claim Construction Brief

January 10, 2020

 

Service of Defendant’s Responsive Claim Construction Brief

January 31, 2020

 

Document Production Deadline

February 7, 2020

 

Service of Plaintiffs’ Reply Claim Construction Brief

February 14, 2020

 

Service of Defendant’s Sur-Reply Claim Construction Brief

February 28, 2020

 

 

 

 

Deadline to File Joint Claim Construction Brief March 6, 2020
Markman Hearing April 6, 2020 at 9 a.m.
Close of Fact Discovery May 22, 2020

Initial Expert Disclosures/Reports June 5, 2020

 

Supplemental/Response Expert Disclosures/Reports

June 30, 2020

 

Reply Expert Disclosures/Reports

July 17, 2020

 

Expert Deposition Deadline

August 7, 2020

 

Case Dispositive Motion Opening Briefs

September 4, 2020

 

Case Dispositive Motion Response Briefs

October 2, 2020

 

Case Dispositive Motion Reply Briefs

October 16, 2020

 

File Joint Pretrial Order

January 25, 2021 at 5 p.m.

 

Jury Instructions, Voir Dire and Special Verdict Forms

January 25, 2021 at 5 p.m.

 

Final Pretrial Conference

January 28, 2021 at 4 p.m.

 

 

Trial

 

Monday, February 8, 2021 at
9 a.m.

 

 
